Advisory Action

Regarding claims 1, 20, 21, 30, and  551:

The Applicant argues that neither Park nor Sandru disclose or suggest incrementally displaying “a plurality of subsets of the notification until an earlier of all subsets of the notification are displayed and the notification is cancelled”.  Park discloses displaying an entirety of a notification until the display is canceled. Sandru discloses auto-scrolling message segments until the entirety of the message has been displayed. Neither reference disclose or suggest canceling the display of a notification/message “earlier” than the display of the entire notification/message.
	The Examiner notes that as set forth in the Office Action, Sandru was relied upon for incrementally displaying subsets of a message.  The Office Action also noted that “Park discloses of stopping the notification at the external device and thus based  on the combination [Park and Sandru] would stop an incremented notification.”  The Examiner recognized that in addition to incrementing a subset of the message, the claim also required to cancel the incrementation of the message. The Examiner maintained however, that this would have been obvious to a person of ordinary skill in the art based on the teachings set forth with respect to Park which disclosed of stopping a notification (or stopping the display of a notification).  That is, since Park discloses “[u]pon detecting an input signal for the notification while providing the notification, the smart watch may stop providing the notification”  (paragraph [0084]) and based on the combination with Sandru, since the notification is the message that is being incremented (at thus still occurring during the “while providing” time period), then the combination of Park and Sandru disclose of canceling the incrementally displaying of the notification since Park clearly states that the notification is stopped when the input is detected. 
	Therefore, the Examiner does not find the Applicant’s arguments persuasive. 

Regarding claims 10 and 29:
	The Applicant argues that Park does not explicitly state that the absence of the user input is interpreted as the smart watch 100 “not [being] in use contemporaneously with reception of the notification.” To the contrary, Park explicitly states that the “smart watch 100 may detect a smart watch worn mode (time t0)” during the process.  The Applicant further states that the absence of a user input does not necessarily (inherently) demonstrate that the smart watch 100 “is not in use contemporaneously with reception of the notification.” Rather, the user may be using the smart watch 100 to simply listen to audio content and choosing to ignore the notification for the time being. 
	The Examiner respectfully disagrees. 
	The Examiner first notes that in paragraph [0084], Park discloses, in one embodiment, that the worn/unworn mode is used to determine how the device will provide a notification.  Paragraphs [0087-0088] provide the details associated with both modes. In addition, in paragraphs [0088-0090] in an unworn mode the watch can transmit a signal to the external digital device.  This is in contrast to paragraph [0087] which is directed to a worn mode in which the absence of a signal during this mode causes a signal to be sent to the external device (which the Examiner maintains is an example of “not in use” since the user by not providing the input, is thus not using the device for responding to the notification). 
With respect to the scope of “not in use” as claimed, the Applicant, as set forth above, states that in Park, the user may be using the smart watch 100 to simply listen to audio content and choosing to ignore the notification for the time being. The Examiner notes that although, Park does not specifically describe this scenario, the claim does not specifically limit the boundaries of “not in use”. It is noted that in the underlying ‘084 Patent, Li in col. 10, line 62 – col. 11, line 3 discloses of examples of how “in use” is determined. These examples include determining whether the screen is on, whether the device is in motion or whether the user’s eyes are looking at the device. It could be also contemplated that the user is using the device of the Li patent to listen to music while e.g., “not looking at the device” and thus still “using the device” although the system would determine that it is not in use. The Examiner finds that given the broad scope of “not in use” in light of the specification, the Examiner maintains that by not providing an input, the user is not using the device since they are not interacting with it to address the incoming notification. 
	Therefore, the Examiner does not find the Applicant’s arguments persuasive. 	

Regarding claim 35:
	The Examiner notes that the Applicant did not provide any arguments against the rejection of claim 35.  The arguments presented with respect to claims 1, 20, 21, 30, 41, 48, 55, and 57 are not applicable to claim 35 since the claim does not recite a limitation similar to “a plurality of subsets of the notification until an earlier of all subsets of the notification are displayed and the notification is cancelled”.  In addition, the arguments with respect to claims 10 and 29 are not applicable to claim 35 since claim 35 does not recite a limitation similar to “determining that the primary electronic device is not in use contemporaneously with reception of the notification”. 
	Therefore, the Examiner will maintain the rejection to claim 35 for the reasons set forth in the Final Office Action. 

Amended claims 30, 41, 48, 55, and 57
	The Examiner notes that the Applicant’s arguments with respect to claim 30 and 55 were addressed above. 
With respect to claim 30, the claim was amended to recite “incrementally display a subset of the notification until an earlier of all subsets of the notification are displayed and a command is received indicating that a user has viewed the notification on the primary electronic device”.   
With respect to claim 41, the claim was amended to recite “transmitting, by the first electronic device, first information related to the received data to a second electronic device for incremental display of subsets of a second notification [until] unless second information related to the first notification is received before all subsets of the second notification are displayed.  
With respect to claim 48, the claim was amended to recite “wherein the transceiver is configured to transmit first information related to the received data to a second electronic device for incremental display of subsets of a second notification [until] unless second information relating to the first notification is received before all subsets of the second notification are displayed.”  
With respect to claim 55, the claim was amended to recite “a transceiver configured to receive, from a first electronic device, first information related to data, which is used for generating incremental display of a first notification in subsets of the first information at the first electronic device, [until] unless second information relating to a corresponding notification at the first electronic device is received before all subsets of the first information are displayed.” 
With respect to claim 57, the claim was amended to recite “a transceiver configured to receive, from a first electronic device, first information related to data, which is used for generating incremental display of a first notification in subsets of the first information at the first electronic device, [until] unless second information relating to a corresponding notification at the first electronic device is received before all subsets of the first information are displayed.” 
In view of the amendment to these claims, the Examiner maintains that the amendment changes the claim scope for each of the above claims and therefore, for these claims further consideration would be required. 
	Thus, for this reason the after final amendment will not be entered. 

/Ovidio Escalante/
Primary Examiner, Art Unit 3992

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that claims 41, 48 and 57 were rejected under Buck in view of Sandru.  The Applicant did not specifically provide arguments against the combination of Buck in view of Sandru. Therefore, the rejection to claims 41, 48 and 57 are maintained for the reasons set forth in the Final Rejection.  In addition, comments regarding Sandru are addressed in the Examiner’s response to at least claim 1.